'WiNBORNE, J.
“The office of a demurrer is to test the sufficiency of a pleading, admitting, for the purpose, the truth of the allegations of facts contained therein, and ordinarily relevant inferences of fact, necessarily deducible therefrom, are also admitted . . .” Ballinger v. Thomas, 195 N. C., 517, 142 S. E., 761; Toler v. French, 213 N. C., 360, 196 S. E., 32; Ins. Co. v. McCraw, 215 N. C., 105, 1 S. E. (2d), 369; Parks v. Princeton, 217 N. C., 361, 8 S. E. (2d), 217; Merrell v. Stuart, 220 N. C., 326, 17 S. E. (2d), 458. Hence, considering the sufficiency of a complaint, when tested by demurrer, the inquiry is confined to the allegations contained therein.
In the present case, however, the contiguous location of counties comprised within the authority covered by defendant is, in accordance with well settled principle, a fact of which the court will take judicial notice. Laundry v. Underwood, 220 N. C., 152, 16 S. E. (2d), 703. Likewise, the census of population of those counties is a matter of which the court will take judicial notice. Clark v. Greenville, ante, 255. Hence, in the light of the allegations of the complaint, those facts may be inferred.
Therefore, when the complaint here is considered, the allegations of facts are insufficient to state a cause of action.
The Housing Authorities Law, as originally enacted, chapter 456, Public Laws 1935, applied only “to cities and towns of the State having a population of more than fifteen thousand inhabitants.” This was the limitation in effect when the opinion in the case of Wells v. Housing Authority, supra, was written.
Later the law was amended to apply to cities and towns of “more than five thousand inhabitants,” Public Laws Extra Session 1938, chapter 2, section 14. This was the limitation in effect when the case of Cox v. Kinston, supra, was decided.
Thereafter, the Legislature, Public Laws 1941, chapter 78, amended the original act so as to make it apply alike to “urban and rural areas throughout the State,” and provided among other things machinery for the creation and establishment of regional authorities comprising “two or more contiguous counties having an aggregate population of more than *339sixty thousand inhabitants,” with “the same functions, rights, powers, duties and limitations” within the area of its operation as are “provided for housing authorities created for cities.”
In the light of the law, as so amended, the decisions in Wells v. Housing Authority, supra, and Cox v. Kinston, supra, where the underlying principles relating to the Housing Authorities Law of North Carolina are fully discussed, lend support to the reasons assigned by the court below for its ruling, and are controlling as to questions raised in the instant appeal. Moreover, in the case Benjamin v. Housing Authority, supra, the Supreme Court of South Carolina, in a well considered opinion by Bonham, C. J., upholds a similar law applicable to rural communities. The reasoning and decision there are persuasive here. Further treatment of the subject would be repetitious.
The judgment below is
Affirmed.